Order entered October 25, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01116-CV

                   CHRISTY HAYES A/K/A CHRISTY MAYO, Appellant

                                                 V.

                               MAYLON S. JOHNSON, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01963-2017

                                            ORDER
       Before the Court is appellant’s October 18, 2018 motion for an extension of time to file a

reply brief. We GRANT the motion. We ORDER the reply brief tendered to this Court by

appellant on October 17, 2018 filed as of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE